PER CURIAM.
The husband in this divorce case raises several points on appeal. With one exception, we find that the trial court did not abuse its discretion: It erred in finding that a certain 1970 Lincoln automobile belongs to the wife. The automobile in question was titled in the joint names of the parties. The wife neither pled nor proved a special equity in the jointly owned automobile and an award of the husband’s interest in the automobile to the wife cannot be justified as alimony. The court specifically denied the wife’s prayer for alimony based upon the financial resources of both parties and the earning ability of the wife. We can find no legal basis for the court’s determination that the automobile belongs to the wife. It was jointly owned and upon dissolution of their marriage the parties became tenants-in-common.
AFFIRMED in part, REVERSED in part, and REMANDED.
ALDERMAN, C. J., and LETTS and MOORE, JJ., concur.